Citation Nr: 0718284	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
20 percent for urinary incontinence as a residual of prostate 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from March 1951 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2006 the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In January 2007, the VA 
General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion that month, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis for the joint motion addresses issue of toilet 
tissue.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of prostate cancer, 
currently evaluated as 20 percent disabling under Diagnostic 
Code (DC) 7527, prostate gland injuries, infections, 
hypertrophy, or postoperative residuals.  38 C.F.R. § 4.115b.  

Under DC 7527, the rater is instructed to rate the disability 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  As the veteran does not suffer from frequent 
urinary tract infections, his disability is rated under the 
criteria for voiding dysfunction.  A 20 percent rating is 
warranted when the disability requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  A 40 percent rating is warranted when the 
disability requires the wearing of absorbent materials which 
much be changed two to four time per day.  

The Board notes that there is no evidence of active prostate 
cancer to warrant application of DC 7528, malignant neoplasms 
of the genitourinary system.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

As requested in the April 2005 remand, the veteran underwent 
a VA genitourinary examination in June 2005.  The remand 
specified that the examination should determine whether the 
veteran's urinary incontinence was caused or aggravated by 
residuals of service-connected prostate cancer.  The examiner 
reviewed the veteran's claims folder.  The veteran reported 
significant nocturia and stated that he treated his 
incontinence with "white toilet paper."  The physician 
could not determine if the veteran's incontinence was related 
to his prostate cancer, but noted that it was not present 
prior to his radical prostatectomy.  

In March 2005, the veteran testified at a video conference 
hearing.  The veteran testified that he used about eight or 
nine sheets of tissue or toilet paper to prevent leakage into 
his undergarments.  He reported changing the tissue at least 
six times per day.  He also reported that his voiding 
interval was about two hours, and that he woke up three times 
a night to void.  

In June 2003, the veteran underwent a VA genitourinary 
examination.  He reported waking up three to four times per 
night to void.  He denied dysuria and hematuria.  He 
described having leakage or minimal dribbling with an 
"overfull bladder."  Absorbent materials were not 
discussed.  The examiner described the veteran's urinary 
problem as bladder overactivity or detrusor hyperactivity.  
The remainder of the examination addressed the veteran's 
other genitourinary problems which are not currently before 
the Board.  

At his March 2005 hearing, the veteran testified that he had 
to change the toilet tissue he used to prevent leakage six 
times per day.  

The Board in September 2006 found that toilet or facial 
tissue is not designed to function as an absorbent material 
for urinary incontinence and cannot hold much liquid.  
Changing toilet tissue six times per day was factually found 
not equivalent to changing an adult diaper or other absorbent 
material two to four times per day.  

The joint motion states that the Board's factual finding 
(that changing toilet tissue six times per day is not 
equivalent to changing an adult diaper or other absorbent 
material two to four times per day) was a medical 
determination.

The joint motion states that a new medical opinion must be 
obtained to "specifically address whether changing toilet 
tissue six times per day is equivalent to changing an adult 
diaper or other absorbent material two or more times per day 
. . ." 

The order of the Court must be obeyed.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should again arrange to have 
the appellant undergo a VA urology 
examination to ascertain the nature, 
severity, and etiology of the veteran's 
urinary incontinence problem.  All 
indicated tests should be conducted.  
If possible, the Board is again 
interested in whether the veteran's 
incontinence problem (if any) was 
caused or aggravated by the service-
connected residuals of prostate cancer.

In addition to the above, as noted on 
page 4 of the January 2007 joint 
motion, the examiner is asked to 
address the issue of "whether changing 
toilet tissue six times per day is 
equivalent to changing an adult diaper 
or other absorbent material two or more 
times per day" and address the 
veteran's nighttime use of absorbent 
pads, if any. 

The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.  In particular, the examiner 
should review the VA and private 
medical opinions in the claims file, as 
well as the veteran's medical history.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



